DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings do not illustrate proper cross hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because reference numerals should be embraced by parentheses.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1304980, Hirshstein.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Hirshstein discloses an eccentric universal joint mechanism comprising: a first sleeve (15); a second sleeve (15); and an eccentric universal joint connecting the first sleeve and the second sleeve, wherein the eccentric universal joint includes a first eccentric pipe joined to the first sleeve and having a first opening (12) and a second opening (13) whose axes are eccentric to each other, and a second eccentric pipe joined to the second sleeve and rotatably joined to the first eccentric pipe, and having a third opening (16) and a fourth opening (13) whose axes are eccentric to each other, wherein the first opening of the first eccentric pipe is joined to the third opening of the second eccentric pipe, and wherein a displacement between the axis of the second opening of the first eccentric pipe and the axis of the fourth opening of the second eccentric pipe is determined by the rotational position of the second eccentric pipe with respect to the first eccentric pipe.
In regards to claim 6, in Figures 1-2 and paragraphs detailing said figures, Hirshstein discloses an eccentric universal joint mechanism comprising: a first sleeve; 
	In regards to claim 7, in Figures 1-2 and paragraphs detailing said figures, Hirshstein discloses the first opening and the second opening of the first eccentric pipe have the same diameter, and the third opening and the fourth opening of the second eccentric pipe have the same diameter.
In regards to claim 9, in Figures 1-2 and paragraphs detailing said figures, Hirshstein discloses an eccentric universal joint comprising: a first eccentric pipe having a first opening and a second opening whose axes are eccentric to each other; and a second eccentric pipe rotatably joined to the first eccentric pipe and having a third opening and a fourth opening whose axes are eccentric to each other, wherein the first opening of the first eccentric pipe is joined to the third opening of the second eccentric pipe, and wherein a displacement between the axis of the second opening of the first eccentric pipe and the axis of the fourth opening of the second eccentric pipe is 
In regards to claim 11, in Figures 1-2 and paragraphs detailing said figures, Hirshstein discloses the first opening and the second opening of the first eccentric pipe have the same diameter, and the third opening and the fourth opening of the second eccentric pipe have the same diameter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirshstein.
In regards to claims 8 and 12, Hirshstein discloses the claimed invention except for the first opening and the second opening of the first eccentric pipe having different diameters, and the third opening and the fourth opening of the second eccentric pipe having different diameters. Applicant has not demonstrated criticality for the first opening and the second opening of the first eccentric pipe having different diameters, and the third opening and the fourth opening of the second eccentric pipe having different diameters. It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate the first opening and the second opening of the first eccentric pipe with different diameters, and the third opening and the fourth opening of the second eccentric pipe with different diameters, since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
s 2-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679